PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_05_FR.txt. 148

OPINION INDIVIDUELLE DE M. SCHÜCKING

Ne partageant pas l'opinion exprimée par la Cour dans son
arrêt, je puis en revanche me rallier parfaitement à l'opinion
dissidente du juge Jonkheer van Eysinga et à ses arguments.
Mais l'importance d’un de ces arguments me porte à y ajouter

quelques remarques.

L'opinion dissidente de M. van Eysinga me paraît prouver
que l’Acte du Congo a entendu stipuler l'interdiction pour un
groupe restreint de ses auteurs d’y apporter une modification
quelconque; si cela est vrai, le juge ne peut se dispenser d’exami-
ner quelles sont les conséquences qui en résultent à l'égard de la
validité d’une convention conclue en violation de cette inter-
diction par quelques-uns des auteurs de l’Acte du Congo.

La théorie du droit international concernant les questions de
ce genre n’est pas très développée. Il n’y a pas des doctrines
claires et généralement reconnues sur les cas d’« actes nuls de
plein droit » et d’actes dont la nullité est relative en ce sens
qu'ils sont valables pour ce qui est des relations entre leurs
signataires, mais que les autres ont le droit de les attaquer. La
Cour semble partir de l’idée que, même s’il y avait interdiction
pour un groupe restreint des signataires de l’Acte du Congo
d'y apporter des modifications — question que la Cour n’examine
pas —, la nouvelle convention conclue en garderait néanmoins
‘un caractère légal et valable jusqu’au moment où les Puissances
non invitées à prendre part à sa conclusion feraient valoir leurs
droits.

A mon avis, cette manière de voir ne correspond pas à la
volonté des Etats qui ont élaboré l’Acte du Congo. Du moment
qu'on avait l'intention de créer un statut du Congo qui ne
devait pas pouvoir être changé par quelques-uns seulement de
ses auteurs, on doit interpréter la volonté des Puissances en ce
sens qu'une convention valable ne peut naître, si elle est conclue
en contrevenant à l'interdiction pour un groupe restreint des
signataires de l’acte de le modifier. Les précédents de la Confé-
rence de Berlin démontrent qu'on a voulu écarter tous les
traités conclus entre quelques Puissances seulement concernant
leurs intérêts dans le bassin. du Congo: en effet, deux États
(le Royaume-Uni de Grande-Bretagne et le Portugal) ont dû
renoncer à un traité de commerce conclu avant l’Acte de Ber-
lin (le 26 févr. 1884), et ce traité spécial est la cause immédiate
de l’Acte de Berlin. Et certainement les États signataires de
V’Acte du Congo avaient le désir d’exclure absolument pour

87
149 A/B 63 (CHINN). — OP. INDIV. SCHÜCKING

l'avenir la possibilité pour quelques-uns d’entre eux seulement
de modifier l’Acte du Congo, car toute modification intervenue
de la sorte eût été dangereuse pour leurs droits acquis dans
cette vaste région. Donc, à mes yeux, la nullité prévue par l’Acte
du Congo est une nullité absolue dans le sens d'une nullité ex
tunc que les États signataires peuvent invoquer à tout moment,
et la convention conclue en contravention de l'interdiction est
nulle de plein droit. Le fait que jusqu’à présent ceux des Etats
signataires de l’Acte de Berlin qui sont étrangers à la Conven-
tion de Saint-Germain n'ont pas attaqué cette dernière ne peut
en aucune façon remédier au vice absolu de sa conclusion: elle
reste nulle et sans effet, parce qu'elle dépasse les limites que
les auteurs de l’Acte de Berlin se sont eux-mêmes fixés en
souscrivant à cet acte.

Je crois que le cas où une convention doit être considérée
comme nulle de plein droit n'est pas tout isolé dans le droit
international. Le Pacte de la Société des Nations dans son ensemble,
et particulièrement son article 20, où les Membres s'engagent à
ne pas contracter à l’avenir des obligations et ententes inter se
incompatibles avec les termes du Pacte, n’aurait guère de valeur
si les traités conclus en violation de cette obligation ne devaient
pas être entachés d’une nullité absolue dans ce sens qu’ils seraient
nuls de plein droit. Et je ne peux pas imaginer que la Société des
Nations aurait déjà commencé les travaux de codification du droit
international si dès aujourd’hui il n'était pas possible de créer,
dans ce domaine, un jus cogens avec cet effet que, quand les Etats
ont convenu certaines régles juridiques et se sont également
engagés à ce que ces règles ne puissent être modifiées par cer-
tains d’entre eux seulement, tout acte effectué en contravention
a cet engagement est nul de plein droit. Si telle est la situa-
tion, et si la Convention de Saint-Germain n’est pas seulement
un acte que les signataires de l’Acte du Congo peuvent atta-
quer, mais est non valable en elle-même, la Cour — comme le
juge van Eysinga l’a déjà constaté — ne doit pas l'appliquer.
Par le Pacte, notre Cour a été instituée comme gardien du
droit international. L’essence même de tout tribunal, national
ou international, est que le juge peut seulement reconnaître
les règles juridiques qui sont valables à ses yeux. Rien ne nous
permet de croire que l’on ait voulu écarter cette idée juridique
lorsqu'on a établi notre Cour, et qu'on ait voulu Vobliger à
fonder son jugement sur les idées — qui peuvent être très
erronées — des parties quant au droit à appliquer en un cas
concret. La prescription de l’article 38 du Statut — qui indique
en premier lieu comme source du droit pour les décisions de la
Cour «les conventions internationales, soit générales soit spéciales,
établissant des règles expressément reconnues par les États en
litige » — ne peut pas vouloir dire que le juge doit appliquer
des conventions dont il sait qu’elles ne sont pas valables. Jamais,

88
150 A/B 63 (CHINN). — OP. INDIV. SCHUCKING

par exemple, la Cour n’appliquerait une convention dont le
contenu serait contraire aux bonnes mœurs. Mais, à mon avis,
le juge se trouve dans la même situation si, par suite d’un
vice à son origine, une convention invoquée par les parties est,
en réalité, nulle et sans effet. C’est l’idée de l’ordre public
international qui, à mon avis, doit déterminer l'attitude du
juge dans un cas semblable, même quand la compétence de la
Cour est fondée sur un compromis.

(Signé) W. SCHÜCKING.

89
